DAY, J.
DEBTOR AND CREDITOR.
(210 A3) Under an assignment for benefit of creditors, where one creditor holds a mortgage on both real estate and personality of the debtor and a subsequent judgment creditor has a lien on the real estate only, the latter can not invoke the rule of equity that where one has a lien upon two funds and another a subsequent lien upon one of them only, the former will be compelled first to exhaust the subject of his exclusive lien, it appearing that the application of such rule would be inequitable and deprive general creditors of payment upon their claims.
(Marshall, C. J., Allen, Kinkade, Robinson, Jones and Matthias, JJ., concur.)